Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Objections
Claim 7 is objected to because of the following informalities:  
The phrase “a cross-linking agent”, in lines 1-2 should be “the cross-linking agent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the layer" in line 13 and “said barrier layer for hydrophobic compounds” in line 15, and claim 2 recites “the barrier layer” in line 1.

Examiner suggests substituting the phrases “said at least one barrier layer for hydrophobic compounds”, “said at least one barrier layer for hydrophobic compounds”, and “the at least two barrier layers are” [or “said at least one barrier layer for hydrophobic compounds”], respectively, for these phrases.
Further, claim 1 is confusing given that claim 1, lines 6-7 disclose that the plurality of layers includes “at least one barrier layer for hydrophobic compounds” that comprise cross-linked polyvinyl alcohol and/or said cross-linked polyvinyl alcohol copolymer, whereas lines 16 and 19 states that the plurality of layers additionally includes “at least two barrier layers from one or more of said cross-linked polyvinyl alcohol and said cross-linked polyvinyl alcohol”.  Given that the “at least two barrier layers” are from “said” cross-linked polyvinyl alcohol and said cross-linked polyvinyl alcohol copolymer which in light of “said” must be referring to the same cross-linked polyvinyl alcohol and said cross-linked polyvinyl alcohol copolymer of at least one barrier layer for hydrophobic compounds, it is not clear how the “at least two barrier layers” comprise the same polymers that are present in the “at least one barrier layer for hydrophobic compounds”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1, as amended, includes all the limitations recited in claim 10 therefore claim 10 fails to further limit claim 1
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wittosch et al. (US Patent 5,989,724, published 23 Nov. 1999, hereinafter Wittosch) in view of Han et al. (“Effects of degree of formaldehyde acetal treatment and maleic acid crosslinking on solubility and diffusivity of water in PBA membranes,” Trans.I.Chem.Eng., .
Regarding claims 1-2, 5, and 7-10, Wittosch teaches a coated paper stock for packaging comprising a substrate coated with a base coat and at least one additional coat over said base coat (Abstract).  His coated paper stock is formed into a package having water resistance, moisture vapor barrier characteristics, and grease resistance (col. 3, lines 55-58).  His two coats are water based dispersions of polyvinyl alcohol (PVOH) (Abstract).  Wittosch teaches that the based coat may contain pigments or fillers (col. 3, lines 23-25).  Wittosch teaches that the preferred substrate is bleached paper (col. 3, lines 37-40).  Wittosch teaches that the solids content of each coating layer is greater than 20 wt.% and less than 55 wt.% (col. 5, lines 28-29); therefore, the PVOH content of the coating is less than between 20 and 55 wt.%, since the polymer is the major component of his coating formulations, based on Example 1, in which each of his two coatings consists of a single commercial polymer latex and no additional components (col. 8, lines 3-11).  Wittosch teaches that each coating is dried using forced hot air ovens (col. 4, lines 47-55).
It is the examiner’s position that Wittosch’s base coating is predominantly PVOH, and the base coat may not contain crosslinking agents.
Wittosch does not disclose that the additional coat of polyvinyl alcohol is cross-linked.
Han teaches the crosslinking of polyvinyl alcohol using maleic acid (Abstract), and the cross-linking occurs with the heating of the polyvinyl alcohol-maleic acid mixture (page 1386, 2nd column, 2nd paragraph).
nd column, 2nd paragraph and Figure 8).  Han shows that for PVOH films with 15% cross-linking, the water solubility or water update of the films was low up to temperatures above 65⁰C (page 1388, 2nd column, 2nd paragraph and Figure 9).
PubChem (“Maleic acid”, accessed 6 Aug. 2020) discloses that maleic acid has two carboxylic acid groups.
It is the examiner’s position that one of ordinary skill in the art would place the PVOH layers of Wittosch in view of Han on the side of the paper that would be exposed to oxygen or moisture, the more moisture repellant cross-linked layer would be placed next to the paper substrate (thus, on the side of the cross-linked PVOH layer facing away from the paper substrate), and the cross-linked PVOH of Han would necessarily be a three-dimensional cross-linked network.
It is the examiner’s position that the cross-linking of the PVOH-maleic acid layer would occur during the drying of the coating in the forced hot air ovens taught by Wittosch.
Regarding claim 3, Wittosch in view of Han teaches the elements of claim 10, and given that the claim further limits the at least two barrier layers that are optional and not required to meet claim 1, this claim is considered to be met by the prior art.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wittosch et al. (US Patent 5,989,724, published 23 Nov. 1999, hereinafter Wittosch) in view of Han et al. (“Effects of degree of formaldehyde acetal treatment and maleic acid crosslinking on solubility and diffusivity of water in PBA membranes,” Trans.I.Chem.Eng., Vol. 81, pp. 1385-1392, published Nov. 2003, hereinafter Han) and further in view of Saito et al. (US Patent Application 2003/0113514 A1, published 19 Jun. 2003, hereinafter Saito).
Regarding claim 11, Wittosch in view of Han teaches the elements of claim 10.
Wittosch in view of Han does not disclose the pH of the aqueous coating composition.
Saito teaches that the pH of the coating solution should be 3.5 to 6.0 (claim 3).
It would have been obvious to one of ordinary skill in the art before the date of the current invention to use the pH of the coating solution as taught by Saito in the laminated packaging material of Wittosch in view of Han.  Saito teaches that this pH range is preferred because a desirable viscosity is obtained at low temperatures and the coating composition is easily applied (paragraph 0094).  

Claims 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wittosch et al. (US Patent 5,989,724, published 23 Nov. 1999, hereinafter Wittosch) in view of Han et al. (“Effects of degree of formaldehyde acetal treatment and maleic acid crosslinking on solubility and diffusivity of water in PBA membranes,” Trans.I.Chem.Eng., Vol. 81, pp. 1385-1392, published Nov. 2003, hereinafter Han) and further in view of Li et al. (“Pre-emptive control of moisture content in paper manufacturing using surrogate measurements,” Trans.Inst.Measurement and Control, Vol. 25, pp. 36-56, published 2003, hereinafter Li).

Wittosch in view of Han does not disclose the residual humidity of his coated substrate.
Li teaches that in paper manufacturing the final product has a moisture content of 4-8% (page 37, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the current invention to use paper with a moisture content of 4-8% as taught by Li in the laminated packaging material of Wittosch in view of Han.  Li teaches that this level of moisture is standard for paper manufacturing (page 37, 2nd paragraph) and controlling the moisture content is important for paper quality (Abstract).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wittosch et al. (US Patent 5,989,724, published 23 Nov. 1999, hereinafter Wittosch) in view of Han et al. (“Effects of degree of formaldehyde acetal treatment and maleic acid crosslinking on solubility and diffusivity of water in PBA membranes,” Trans.I.Chem.Eng., Vol. 81, pp. 1385-1392, published Nov. 2003, hereinafter Han) and further in view of Urscheler (US Patent Application 2003/0188839 A1, published 09 Oct. 2003, hereinafter Urscheler). 
Regarding claim 13, Wittosch in view of Han teaches the elements of claim 1.
Wittosch in view of Han does not teach conditioning or cover layer on his coated paper stock.
Urscheler teaches a process for making multi-layer coated paper or paperboard using a free-falling curtain and a continuous web of basepaper (Abstract).  Urscheler teaches the inclusion of a top (cover) layer on his coated paper.
.

Response to Arguments
Applicant's arguments filed 04 Feb. 2021 have been fully considered.  Applicant’s amendments have overcome the applied prior art rejections based on Berlin and Urscheler as the primary references.  The arguments related to the prior art rejections based on Wittosch as the primary reference were not persuasive.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claims 1, 3, and 5 and cancelled claims 4 and 6.
Applicant argues that Wittosch in view of Han does not teach two PVOH layers, one cross-linked and one uncross-linked.
However, as presented above, Wittosch teaches two PVOH layers that may or may not contain cross-linking agents, and Han teaches the advantages of a PVOH layer that is cross-linked.
Applicant argues that Wittosch does not meet the claimed at least two barrier layers.
However, as recited in claim 1, these layers are optional and not required.
Applicant argues that the claimed invention provides advantages not found in the prior art, such as damage to the barrier is particularly reliably prevented during processing of the packaged material.
However, given that the prior art discloses packaging material as claimed, the material would be expected to have the same properties as the present invention, absent evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787